Citation Nr: 0906655	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder (diagnosed as 
lumbar spondylosis with multilevel facet hypertrophy and L3-
4, L4-5 disk bulges) is not related to any injury or disease 
incurred in service, nor did it manifest to a compensable 
degree within one year of his separation from service.

2.  The Veteran does not have a current diagnosed right 
shoulder disorder.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by service, nor can it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
November 2003, prior to the initial AOJ decision on his 
claims.  Additional notice was provided to the veteran in 
March 2006 and July 2007.  The Board finds that the notices 
provided fully comply with VA's duty to notify.  Likewise, 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted evidence in connection with his claims, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claims.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claims in February 2008.  An 
addendum to that VA examination was issued in September 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

The Veteran is a Vietnam combat Veteran.  He has claimed that 
he received injuries to his lumbar spine and right shoulder 
in January 1969 during combat when an RPG blast knocked him 
from his personnel carrier.  He testified that he was 
hospitalized for two weeks in Long Bin.  In a previous remand 
issued in July 2007, the Board acknowledged that the Veteran 
is entitled to the combat presumption as to the incurrence of 
the in-service injuries; however medical evidence of a nexus 
between any current disability and an in-service injury is 
still necessary to establish service connection.  Thus, the 
Board remanded the Veteran's claims for the purpose of 
obtaining a VA examination to determine what, if any, current 
disabilities the Veteran has related to his lumbar spine and 
right shoulder and to obtain a medical opinion as to whether 
any current disability is related to service, specifically 
the alleged combat-related incident.  The instructed VA 
examination was conducted in February 2008.

Lumbar Spine Disorder

The examiner who conducted the February 2008 VA examination 
of the Veteran's lumbar spine noted that the examination 
revealed findings of limited motion for VA purposes and that 
there was mild impairment in regard to the Veteran's back.  
Despite these findings, however, the examiner gave an 
impression of "normal examination and x-rays of the lumbar 
spine."  In addition, because he did not find any current 
disability, the examiner failed to provide the requested 
nexus opinion.  Therefore, an addendum was requested from the 
VA examiner.  

In September 2008, an addendum was submitted, but by a 
different examiner as the February 2008 examiner was not 
available.  The new examiner reviewed the claims file and the 
prior examination report and responded to the questions 
presented.  With regard to the inconsistencies between the 
findings and the impression, the examiner stated that he 
interprets from the report that the February 2008 examiner 
was making reference to the thoracic spine region regarding 
the mild impairment.  He commented that it was noted that 
there was a history of surgery of the thoracic spine and x-
rays obtained revealed the degenerative changes noted.  

As to the issue of a diagnosis, the examiner stated that he 
had reviewed the claims file.  He noted that the Veteran 
underwent a CT scan of the lumbar spine in June 2002 that 
reported facet hypertrophy and bulging disks at multiple 
levels.  In addition, he noted that review of the record 
indicates the Veteran underwent surgery in July 2002 for a 
synovial cyst on the left at T9-T10.  

Regarding the requested opinions, the examiner stated that 
the diagnosis for the lumbar spine would be lumbar 
spondylosis with multilevel facet hypertrophy and L3-4, L4-5 
disk bulges.  He opined that it is less likely as not that 
the current back condition is related to any disease or 
injury incurred during service, including any post-traumatic 
residuals sustained when the Veteran was knocked from the 
personnel carrier by the blast from a rocket-propelled 
grenade while in Vietnam.  His rationale was that the changes 
of the lumbar spine are felt to be degenerative in nature 
rather than traumatic.  The degenerative changes are noted to 
occur at multiple levels and are almost certainly associated 
with the aging process.  A post-traumatic injury would likely 
produce more focal or localized changes as opposed to 
widespread changes, which is the case with this Veteran.

Thus the only evidence relating the Veteran's current lumbar 
spine disorder to the injury alleged in service is the 
Veteran's statements.  Although the Board does not question 
the sincerity of the veteran, as a lay person he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between his current 
lumbar spine disorder and the injury in service.

The Board finds, therefore, that the preponderance of the 
evidence is against finding that the Veteran's current lumbar 
spine disorder is related to his military service, including 
the reported incident in which the Veteran was knocked off 
his personnel carrier.  The preponderance of the evidence 
being against the veteran's claim for service connection for 
a lumbar spine disorder, the benefit of the doubt doctrine is 
not applicable.  Consequently, the veteran's claim must be 
denied.

Right Shoulder

In the July 2007 remand, the Board noted that, although there 
are no current treatment records showing that he has received 
treatment for any right shoulder condition, the Veteran 
testified at an RO hearing in March 2005 that the right 
shoulder continues to pain him and is stiff with limitation 
of motion.  At the VA examination in February 2008, however, 
the Veteran denied any problems or symptoms involving his 
shoulders.  Examination of the Veteran's shoulders failed to 
reveal any current disability.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for a right 
shoulder disorder is denied because the medical evidence 
fails to establish the veteran has a current disability for 
which service connection may be granted.  


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to service connection for right shoulder disorder 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


